DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/07/2021.  These drawings are acceptable.

Claim Interpretation
In claim 1, a "silicated-based glass" is interpreted under the definiton provided in the remarks filed 04/07/2021 (Pg. 7 of 11) as meaning a glass containing silica and another oxide.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (US 6060165, hereinafter referred to as "Asada") in view of Hyun et al. (KR20140100347A, hereinafter referred to as "Hyun"). The English language translation of Hyun provided with IDS 08/12/2020 is being relied upon.	
Regarding claims 1-2, and 12, Asada teaches a method for providing a metal powder having a vitreous thin layer on the surface (Abstract), including steps of: 
bringing a solution comprising a heat-decomposable metal compound to fine droplets, wherein at least one precursor of an oxide that is heat-decomposable to produce a vitreous material, which together with the metal does not form a solid solution, is added to the solution (Col. 3 lines 16-30), 
feeding the droplets through a carrier gas having a weakly reducing property in a ceramic tube and heat-decomposing the droplets to prepare the metal powder with an oxide coating (Col. 6 lines 53-60). 
Asada teaches that the metal powder prepared may be made of iron (Col. 5 lines 1-4), such that it is implicit that the starting metal compound in the solution for preparing the metal powder (Col. 6 lines 46-47) would be an iron compound when preparing an iron powder. 

Furthermore, Asada teaches an example wherein the vitreous layer contains 50 wt.% SiO2 and 50 wt.% BaO in terms of oxide (Table 1, Ex. 5 and Col. 7 lines 66-67), rendering obvious the glassy substance as claimed. 
Asada also teaches a metal concentration of 50 g/L from dissolving the metal compound into a starting solution, and further teaches an amount of oxide precursor added to be 0.01-50% with respect to the metal powder (Col. 6 liens 20-29 and 47-50), such that the glass component content is lower than the metal component content, implying a total content range of the metal compound and oxide precursor components in the starting solution of between 50-100 g/L. 
Asada teaches including an alcohol in the metal compound and precursor solution (Col. 8 lines 1-3); however, Asada is silent with regards to a reducing agent concentration and type of reducing agent as claimed. 
Hyun teaches a spray pyrolysis method for producing CoFe-SiO2 core-shell structure composite powder [0095-0096] and further teaches including, when converted, 25.3 mass% ethanol, in the spray solution [0071]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified the metal compound and oxide precursor solution of Asada and included an ethanol content as disclosed Hyun in order to improve the reduction rate of the iron compound in the solution of Asada. As Asada discloses iron as a readily oxidizable metal (Col. 5 lines 1-5), one of ordinary skill would have been motivated to include a reducing 
Regarding claims 3 and 13, the carrier gas in Asada being regulated to have a weakly reducing property (Col. 6 lines 54-56) is seen to render obvious a carrier gas having less than 50% reducing gas content. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).
Regarding claims 4 and 14, Asada discloses that it is known to use hydrogen gas in reducing atmospheres (Col. 1 lines 39-45), such that it would have been obvious to one of ordinary skill in the art to select hydrogen for the reducing gas content in the carrier gas (Col. 6 lines 54-56). 
Regarding claim 8, Asada teaches that the metal powder may be made of iron, nickel, and alloys thereof (Col. 5 lines 1-5).
Regarding claim 10, as Asada in view of Hyun teaches substantially similar steps to the instant method, the powder resulting in the method of Asada in view of Hyun would be expected to render obvious an Fe content in the vitreous layer as claimed. See MPEP 2112.01(I).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asada et al. (US 6060165, hereinafter referred to as "Asada") in view of Hyun et al. (KR20140100347A, hereinafter referred to as "Hyun") as applied to claim 8 above, and further in view of Chandler et al. (US 2005/0262966, hereinafter referred to as "Chandler"). 
Regarding claim 9, Asada teaches the metal powder made be formed of Fe-Ni alloys (Col. 5 lines 1-5); however, Asada is silent with regards to a specific ratio of nickel to iron. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an Ni:Fe ratio in the method of Asada to be one suggested by the range of Chandler for the expressed purpose of enabling synthesis of Fe-Ni alloys as metal powder materials.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-10 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-10, and 12-14 of copending Application No. 16/461,739 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The combination of claims 1, 4, and 6 of ‘739 teaches each and every limitation of the instant claim 1. 
The combination of claims 1, 4-6, 8-10, and 12-14 of ‘739 teaches the limitations of the instant claims 2-4, 8-10, and 12-14. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 04/07/2021 with regards to the nonstatutory double patenting rejection over co-pending Application No. 16/461,739 have been fully considered but they are not persuasive. 
Applicant argues that as claim 1 of copending application  16/461,739 does not contain the limitation regarding a total component concentration in the solution as set forth in the instant, amended claim 1,while also including a limitation not included in the instant claim 1, that claim 1 of ‘739 is not identical to the instant claim 1. It is noted to Applicant that although the claims at issue are not identical, they are not patentably distinct from each other. As applied in the nonstatutory double patenting rejection of claim 1 above, claims 1, 4, and 6 of ‘739 recite every limitation of the instant claim 1 and therefore render obvious the instant claim 1 in combination. Furthermore, the claims of ‘739, although reciting additional steps, fall within the scope of the instant claim 1, which is not closed to additional steps or limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736